Citation Nr: 0018418	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability, left ear.

2.  Determination of an initial rating for partial 
meniscectomy, right knee.

3.  Determination of an initial rating for patellar 
tendonitis, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to November 
1991, plus an additional period of unconfirmed service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Among other things, the RO initially granted entitlement to 
service connection for right knee and left knee disorders by 
rating decision dated in August 1992 and noncompensable 
evaluations were assigned for each.  The veteran disagreed 
with the rating by correspondence dated in January 1993 and a 
statement of the case was issued with the claims 
characterized as entitlement to increased ratings.  A timely 
substantive appeal followed.  In view of the recent guidance, 
the issue before the Board is taken to include whether there 
is any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
of the case and the supplemental statements of the case have 
indicated that all pertinent evidence has been considered, 
and the RO has determined that noncompensable ratings are to 
be assigned for the entire period at issue, the Board can 
proceed with its review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

A hearing was held before the undersigned Member of the Board 
sitting in Atlanta, Georgia, in September 1995, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  Thereafter, the Board, 
among other things, remanded the issues with respect to the 
veteran's right and left knees for further development.  The 
requested developments have been accomplished and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims to the extent 
necessary.

2.  There is no competent evidence that the veteran has a 
hearing loss disability of the left ear.  

3.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and weakness and 
objective findings of full range of motion and some patellar 
displacement, but no evidence of effusion, erythema, 
instability, weakness, or fatiguability.

4.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain and weakness, and 
objective findings of full range of motion with some patellar 
displacement.

5.  The objective clinical evidence of record reveals that 
the veteran's current left knee symptomatology is not related 
to his service-connected patellar tendonitis.

6.  Arthritis has not been clinically established in either 
knee.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
hearing loss disability, left ear, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 10 percent rating, but no more, for 
partial meniscectomy, right knee, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261 (1999).

3.  The criteria for an initial compensable evaluation for 
patellar tendonitis, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
DCs 5003, 5010, 5024, 5256, 5257, 5258, 5259, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Hearing Loss 
Disability, Left Ear

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  When this issue was previously before the Board, 
no specific finding regarding whether the veteran had 
presented a well grounded claim was made.  A plausible claim 
is "one which is meritorious on its own or capable of 
substantiation."  Black v. Brown, 10 Vet. App. 279 (1997).  
The duty to assist under 38 U.S.C.A. § 5107(a) is triggered 
only after a well-grounded claim is submitted.  See Anderson 
v. Brown, 9 Vet. App. 542, 546 (1996); Peters v. Brown, 6 
Vet. App. 540, 546 (1994).  Evidentiary assertions by the 
person who submits a claim must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19 (1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that a hearing loss 
disability of the left ear, as defined by the regulation, is 
currently shown.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

In the most recent VA audio examination report dated in May 
1998, the examiner noted bilateral hearing loss, right 
greater than left, as early as 1978.  Several in-service 
examinations showed a hearing loss with only a 1988 hearing 
examination reflecting normal hearing sensitivity, 
bilaterally.  The veteran complained of a gradual awareness 
of hearing loss, most evident as difficulties in noise and 
telephone conversation, and a five year history of tinnitus.  
He reflected that hearing protection was used for weapon 
training during his 23-year military career but not utilized 
until the 1980s for his in-service work as a truck driver and 
mechanic.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
30
45
LEFT
5
5
20
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner concluded that hearing was normal in the left 
ear through 3000 Hz, with mild sensorineural loss at 4000 Hz 
sloping to moderate loss at 6000 Hz, but improving to 
borderline normal sensitivity at 8000 Hz.  Speech 
discrimination was excellent, with no roll-over evident for 
either ear.  Immittance testing revealed normal tympanograms, 
with acoustic reflexes present at normal levels.  No reflex 
decay was detected for either ear.  The examiner noted that 
audiometric results were consistent with those obtained in 
the military examinations with acoustic trauma, possibly due 
to poorly fitting ear plugs, as being the primary etiology.  
No significant progression, aside from a slight decrease at 
3000 Hz was evident from the last military examination.  The 
final clinical evaluation was slightly asymmetric 
sensorineural loss, greater in the right, but essentially 
unchanged from military examinations in the late 1980s.  

Based on the medical evidence above, it must be emphasized 
that the record does not show that a left ear hearing loss 
disability, as defined by regulation, is exhibited at this 
time.  Specifically, there is neither one frequency at 40 
decibels (the highest in the left ear is reported at 35 
decibels) nor three frequencies of 26 decibels or greater nor 
speech recognition scores less than 94 percent.  Since, as 
previously discussed, service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for a left ear hearing 
loss disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
see also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that his claim for service 
connection for a left ear hearing loss disability is not well 
grounded and is therefore denied, in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court) in Edenfield.

The Veterans Claims Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), VA has a duty to under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, the Board finds that this procedural consideration 
has been satisfied.  In particular, the Board notes that the 
statement of the case adequately advised him of the types of 
evidence lacking, which he should submit for well grounded 
claim, effectively putting him on notice that additional 
evidence would be required to allow the claim.  The Board has 
examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claim 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

II.  Determination of Initial Ratings for Partial 
Meniscectomy, Right Knee and for Patellar Tendonitis, Left 
Knee

Initially, the Board determines that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has incurred an increase in his 
service-connected right and left knee disabilities.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  Further, the 
Board finds that all relevant facts have been properly 
developed and no additional assistance to the veteran is 
required to comply with the duty-to-assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Finally, the VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee (where both were service 
connected) could be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability existed, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  With these 
considerations in mind, the Board will address the merits of 
the claims at issue.

Historically, service connection was established for partial 
meniscectomy, right knee, and patellar tendonitis, left knee, 
by rating decision dated in January 1992.  The veteran 
contends, in essence, that his service-connected right knee 
and left knee disabilities are more severe than currently 
evaluated.  The RO has rated the veteran's left knee 
disability under DC 5024 (tenosynovitis) and the right knee 
disability under DC 5259 (removal of semilunar cartilage).  
The Board will also consider DCs 5003 and 5010 for traumatic 
and degenerative arthritis, and DCs 5256, 5257, 5258, 5260, 
and 5261 for knee ankylosis, knee impairment, dislocation of 
semilunar cartilage, and limitation of motion.

Under DC 5024, tenosynovitis is rated as degenerative 
arthritis (DC 5003) on the basis of limitation of motion of 
the affected part.  Similarly, arthritis due to trauma under 
DC 5010 substantiated by X-ray findings is rated as 
degenerative arthritis under 5003.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees. 

Right Knee

With respect to the veteran's right knee, the Board finds 
that a 10 percent rating, but no more, for a right knee 
disability is warranted.  Specifically, although there is no 
medical evidence of treatment for a right knee disability for 
several years after service separation, the most recent VA 
examination report dated in May 1998 demonstrates complaints 
of pain, some patellar displacement, and occasional giving 
away, which more nearly approximates a 10 percent rating 
under DC 5259.  As noted above, a 10 percent rating under DC 
5259 will be assigned for symptomatic removal of semilunar 
cartilage.  The assignment of a 10 percent rating is further 
supported by the veteran testimony before the Board in 
September 1995 that he was given pain medication after in-
service surgery on his right knee and told to wear a brace to 
take pressure off his right knee.  He also testified that 
walking was uncomfortable on his knees and that knee pain 
restricted his job.  Accordingly, considering the provisions 
of 38 C.F.R. § 4.7, the Board concludes that the overall 
pathology more nearly approximates symptomatic removal of the 
semilunar cartilage, warranting assignment of a 10 percent 
rating, but no more.   

However, the Board further finds that the objective findings 
of the veteran's service-connected right knee disability do 
not warrant more than a 10 percent evaluation under DCs 5256, 
5257, 5258, 5259, 5260, or 5261.  First, the Board notes that 
the recent clinical findings do not disclose that the veteran 
has ankylosis of the right knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  On the recent VA 
examination, the veteran was shown to have nearly full range 
of motion of the right knee.  Therefore, the Board can find 
no basis under DC 5256 to grant the veteran a higher than 10 
percent evaluation.

Moreover, the evidence does not indicate that the veteran 
currently experiences more than a slight impairment of his 
right knee.  As noted above, there is no objective clinical 
evidence of swelling, deformity, loose motion, malunion, or 
atrophy.  The most recent VA examination, which is the only 
medical evidence relating to the right knee, specifically 
noted no effusion, no erythema, no warmth, no weakness, no 
fatiguability, no pain apart from the minimal displacement of 
the patella, and essentially normal range of motion.  A 
slight knee impairment is assigned a 10 percent evaluation 
under DC 5257.  The clinical findings do not support a 
finding of a moderate degree of recurrent subluxation or 
lateral instability sufficient to warrant a 20 percent 
evaluation under this code.  

In addition, although the veteran has reported "some" 
giving away of the right knee, there is no evidence of 
frequent episodes of locking, pain, and no indication of 
effusion into the joint of the right knee.  Therefore, a 20 
percent rating is not warranted under DC 5258.  Further, a 
higher than 10 percent rating is not available under DC 5259 
regardless of the degree of disability.  Moreover, flexion of 
the right knee was reported at 130-135 degrees, which does 
not warrant more than a 10 percent evaluation under DC 5260.  
Similarly, a 10 percent evaluation under DC 5261 contemplates 
limitation of motion of extension of the right knee and the 
clinical evidence showed full extension of the right knee 
without any pain or limitation.  

Separate ratings for the same pathologies are prohibited: 
"the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999) (avoidance of pyramiding); Estaban v. 
Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  Therefore, the Board finds that a 10 
percent evaluation contemplates the symptomatology reported 
by the veteran under DC 5259, and separate ratings are not 
available under other codes.  Finally, despite the veteran's 
testimony that he has arthritis in the right knee, the only 
X-ray evidence of the right knee was normal; therefore, the 
recent VA General Counsel's opinion regarding a separate 
compensable evaluation for arthritis is not for application.  
The Board also concludes that a staged rating for this 
disability is not warranted.  See Fenderson, 12 Vet. App. at 
126-127.  

Left Knee

With respect to the veteran's left knee, the Board finds that 
a compensable evaluation is not in order.  Although the 
veteran injured his left knee in service, post service 
medical records are negative for complaints or treatment of a 
left knee disability until the veteran sustained a subsequent 
work-related (nonservice-connected) injury to his left knee.  
Specifically, the veteran apparently stepped on an uneven 
sidewalk and twisted his left knee in June 1993 while on the 
job.  He filed a Workers Compensation claim as a result of 
that injury and was treated by a private orthopedic surgeon.  
The diagnosis was sprained medial collateral ligament knee, 
left, but there was no suggestion that this left knee sprain 
was related to the veteran's service-connected patellar 
tendonitis.  

In a follow-up treatment note, the veteran continued to 
complain of pain and giving away of the left knee, although 
good range of motion and a normal gait were shown.  The 
treating orthopedist raised the issue of a torn medial 
meniscus, which was confirmed by an August 1993 MRI report.  
The veteran subsequently underwent a surgical procedure on 
the left knee and returned to work in September 1993 and 
continued to received follow-up care.  In August 1994, the 
veteran related that he had walked one mile several days 
previously and complained of a swollen left knee.  

Although the veteran has suggested that his left knee surgery 
and the associated symptomatology are the result of his 
service-connected disability, service connection has not been 
established for a sprain collateral ligament, torn medial 
meniscus, or the post-service arthroscopic surgery related to 
the June 1993 work injury and, as such, that pathology is not 
for consideration when rating the service-connected patellar 
tendonitis.  This is further supported by the veteran's 
testimony that his left knee injury, resulting in surgery, 
was the result of a work-related accident and was covered by 
a Workers Compensation claim.  Because the veteran's current 
left knee complaints are related to a nonservice-connected 
injury, the Board can find no basis under any diagnostic code 
to grant the veteran a compensable evaluation for service-
connected patellar tendonitis.  While there is no question 
that the veteran has symptomatology associated with a left 
knee disability, the evidence does not support a finding that 
it is related to his service-connected patellar tendonitis.  
Finally, because there is no evidence of arthritic changes in 
the left knee, the recent VA General Counsel's opinion 
regarding a separate compensable evaluation for arthritis is 
not for application.



ORDER

Entitlement to service connection for a hearing loss 
disability, left ear, is denied on the basis that the claim 
is not well grounded.

Entitlement to a 10 percent evaluation for partial 
meniscectomy, right knee, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a compensable evaluation for patellar 
tendonitis, left knee, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 

